FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January , 2013 Commission File Number: 001-13240 Empresa Nacional de Electricidad S.A. National Electricity Co of Chile Inc (Translation of Registrant's Name into English) Santa Rosa 76, Santiago, Chile (562) 6309000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A ENDESA CHILE ANNOUNCES CONSOLIDATED RESULTS FOR THE PERIOD ENDED DECEMBER 31, 2012 Highlights for the Period Summary Ø Earnings attributable to Endesa Chile’s shareholders amounted to Ch$ 234,335 million in 2012, decreasing by 47.6% compared to 2011, primarily due to a 5.8% of lower hydro generation in Chile, higher fuel costs of Ch$ 43,641 million, and increased transportation costs of Ch$ 34,649 million. The result was also negatively impacted by the effect of Campanario’s bankruptcy of Ch$ 25,752 million and the lower EBITDA in Argentina of Ch$ 21,064 million. Ø In 2012, revenues decreased by 1.5% compared to 2011, reaching Ch$ 2,369,386 million as a result of lower average energy sales price, mainly related to the reduction of the contracts indexation to marginal cost in Chile, and the absence of RM88 revenues. Ø Physical energy sales grew by 1.7% in 2012, reaching 59,020 GWh, due to higher sales volumes in Colombia, Argentina and Peru. Ø The company's installed capacity rose by 6.2% in Chile, from 5,611 MW to 5,961 MW, after the start up of commercial operations of Bocamina II (350 MW) in October, 2012. Ø EBITDA totaled Ch$ 833,850 million in 2012, reflecting a 14.4% reduction mainly explained by lower revenues due to lower average energy sales price in Chile and Argentina, higher fuel costs in Chile, Colombia and Peru, increased energy purchase costs in Colombia, Peru and Chile, and higher transportation costs in Chile. Ø In 2012, net financial expense reached Ch$ 146,034 million, 20.4% higher than 2011, mostly explained by a contingency update with SUNAT in Peru and lower financial income due to lower cash availability. Ø Share of Profits of Associates decreased by 4.9% to Ch$ 116,945 million, mainly due to a lower result in Endesa Brasil partly explained by higher transportation costs and increased energy purchases, which was partially offset by a higher result in GNL Quintero in 2012. Performance by country Ø In Colombia, EBITDA grew by 29.3%, equivalent to an increase of Ch$ 85,320 million, mainly due to: • Higher revenues of Ch$ 81,581 million due to a 7.9% rise in physical sales due to a higher hydro generation, and a 8.3% increase in the average energy sales price in pesos due to a higher energy spot price recorded since August 2012. • Non-recurrence of a one-time effect of the equity tax reform in Colombia which implied booking a total amount of Ch$ 43,533 million as other fixed operating costs during the first quarter of 2011. • These factors were partly offset by higher energy purchases costs of Ch$ 19,705 million due to higher energy purchase price in the spot market, and higher fuel costs of Ch$ 12,269 million primarily related to higher back-up fuel supply requested by the authorities on the occasion of the Cumbre de Las Americas held in Cartagena in the first quarter of 2012. PRESS RELEASE YE 2012 Ø In Peru, EBITDA declined by 1.0%, equivalent to a deviation of Ch$ 1,372 million as a result of: • Non-recurrence of a one-time effect on payroll expenses recorded in June 2011, which meant to reclassify a provision of profit sharing for workers, creating a one-time benefit on payroll expenses of Ch$ 14,572 million. • Higher energy purchases costs of Ch$ 14,743 million in 2012 due to higher physical energy purchases in the spot market to compensate the lack of generation due to plant maintenances, coupled with higher fuel costs of Ch$ 6,107 million partly due to increased diesel generation as a result of dual gas units maintenances. • These factors were partially offset by a 17.6% growth in revenues primarily explained by a 15.3% growth in the average energy sales price due to higher contract prices as a result of indexing to fuel prices and to an increased bar price since May 2012. Ø In Chile, EBITDA decreased by 40.9%, equivalent to a change of Ch$ 202,925 million, mainly explained by: • Lower revenues of Ch$ 113,073 million mainly due to a 11.9% reduction in the average energy sales price as a result of reduced contracts indexing to marginal cost in Chile, coupled with the absence of RM88 revenues. Additionally, physical energy sales decreased by 3.6% as a result of the end of GasAtacama’s contracts and reduced hydro availability. This was partially offset by the agreed compensation with the insurance company for loss of profits of Ch$ 55,057 million as a result of the incident of February 27, 2010. • Higher fuel costs of Ch$ 53,099 million due to increased LNG generation, coupled with higher transportation costs of Ch$ 31,731 million explained by higher toll costs related to the drought in the central-south zone of the country. • Higher energy purchases costs of Ch$ 11,349 million due to increased energy purchase prices in the spot market. Ø In Argentina, EBITDA declined by 45.6%, equivalent to a variation of Ch$ 21,064 million, mainly due to: • Lower revenues in Endesa Costanera of Ch$ 46,684 million as a result of a lower operating and labor costs recognition, and lower capacity payment, explained by the non renewal of the agreement between the Ministry of Energy and the generation companies of the MEM system formalized in November 2010. • Higher payroll expenses of Ch$ 3,396 million mostly due to union negotiations and increased staffing. • These factors were partially offset by an increase of Ch$ 852 million in El Chocón revenues due to higher physical sales in the spot market resulting from increased hydro generation in the period, coupled with lower fuel costs of Ch$ 27,834 million in Endesa Costanera due to lower generation with gasoil. 2 PRESS RELEASE YE 2012 FINANCIAL SUMMARY Ø Consolidated debt amounted to US$ 4,080 million as of December 31, 2012, 8.2% higher than the same period in 2011. Ø Average interest rate decreased from 8.9% to 7.8%, mainly due to lower level of inflation growth, coupled with lower commission and rate effects. Ø The financial expenses coverage ratio decreased from 6.52 to 5.18 times. Ø Liquidity, a key factor for our financial management, continues to show a solid position on a consolidated basis, as shown below: · Committed credit lines: US$ 404 million available in the local and international markets. · Uncommitted credit lines: US$ 560 million available in the capital markets in which we operate. · Cash and cash equivalents: US$630 million. Ø Coverage and protection : Endesa Chile, both at the parent and subsidiary levels, seeks to maintain a balance in its debt structure to reduce the impact of volatile interest rates on financial results and also maintain a balance between dollar-indexed flows and assets and liabilities in that currency. For this reason, the Company uses hedging instruments to protect the cash flows from risk arising from fluctuations in exchange and interest rates. The following is a detail of the derivative instruments used as of December 31, 2012: · Interest-rate swaps from variable to fixed rates for US$ 265 million. · Cross-currency swaps for US$ 486 million (UF/US$ partial coverage for Chilean bonds) and forwards for US$ 28 million, in order to reduce exchange rate risk. These instruments are constantly evaluated and adjusted according to relevant macroeconomic variables, in order to obtain more efficient protection levels. 3 PRESS RELEASE YE 2012 Market Summary Ø During 2012, the Chilean Stock Exchange’s index for the most important 40 shares, “IPSA”, showed 3.0% increase. South American markets where the company operates recorded positive results: BOVESPA (Brazil): 7.4%; Merval (Argentina): 15.9%; COLCAP (Colombia): 16.6%, and ISBVL (Peru): 13.4%. In Europe, the main Stock Exchanges showed a mixed performance over the last 12 months: IBEX: -4.7%, UKX: 5.8% and FTSE 250: 22.5%. On the other hand, the U.S. market performed positively in line with its economic recovery: S&P 500: 13.4% and Dow Jones Industrial: 7.3% (all yields measured in local currency). Ø Endesa Chile´s share price in the local market showed 1.6% increase in price over the past 12 months, positive figure given the uncertain economic scenario in the world, especially in the European zone, and the drought that has affected Chile during the last three years. The closing price was Ch$ 778.1as of December 31, 2012. Ø On the other hand, Endesa Chile’s ADS value increased by 10.1% to reach a price of US$ 48.8, while its share price in Madrid rose by 7.7% reaching € 1.21 as of December 31, 2012. Ø During the last twelve months, Endesa Chile continued to be among the most actively traded companies in the local stock market (Santiago Stock Exchange and Chilean Electronic Exchange), with a daily average trading volume of almost US$ 9.0 million. Source: Bloomberg 4 PRESS RELEASE YE 2012 Risk Rating Classification Information Ø Endesa Chile’s current ratings are supported by our well diversified portfolio asset, strong credit metrics, adequate debt structure and solid liquidity. Endesa Chile’s geographic diversification in South America provides us a natural hedge against different regulations and weather conditions. Our operating subsidiaries have leading market positions in the countries where we operate. Ø Moody's affirmed the “Baa2 with stable outlook” senior unsecured rating of Endesa Chile with stable Outlook on June 18, 2012. Ø Similarly, on October 19, 2012, Standard & Poor's confirmed the international credit risk rating for Endesa Chile of "BBB+" with stable Outlook. This took place on the occasion of the reviews of both Enel SpA and Endesa Spain in previous days, in which both credit risk ratings were affirmed with a downgrade in both Outlook from stable to negative, due to the downgrade applied to Spain. Ø On December 19, 2012, Fitch Ratings affirmed both ratings in local and foreign currency of Endesa Chile of "BBB+", as well as its long-term rating on the national scale at 'AA (cl)' with stable Outlook. Ø Finally, on January 15, 2013, Feller Rate ratified the “AA” local rating of Endesa Chile’s bonds, shares and commercial papers program, also confirming the stable outlook. Ø The current international risk ratings are: Endesa Chile S&P Moody’s Fitch Corporate BBB+ / Stable Baa2 / Stable BBB+ / Stable Ø The domestic ratings (for securities issued in Chile) are: Endesa Chile Feller Rate Fitch Shares 1 st Class Level 1 1 st Class Level 1 Bonds AA / Stable AA / Stable 5 PRESS RELEASE YE 2012 T ABLE OF C ONTENTS TABLE OF CONTENTS 6 GENERAL INFORMATION 7 SIMPLIFIED ORGANIZATIONAL STRUCTURE 7 CONSOLIDATED INCOME STATEMENT ANALYSIS 8 NET INCOME 8 OPERATING INCOME 8 NET FINANCIAL RESULT 9 OTHER RESULTS AND TAXES 9 CONSOLIDATED BALANCE SHEET ANALYSIS 10 ASSETS 10 LIABILITIES AND SHAREHOLDER’S EQUITY 11 DEBT MATURITY WITH THIRD PARTIES 12 EVOLUTION OF KEY FINANCIAL RATIOS 13 CONSOLIDATED STATEMENTS OF CASH FLOWS ANALYSIS 14 CASH FLOW RECEIVED FROM FOREIGN SUBSIDIARIES BY ENDESA CHILE 15 CAPEX AND DEPRECIATION 15 ARGENTINA 16 CHILE 18 COLOMBIA 20 PERU 22 BRAZIL (NON-CONSOLIDATED COMPANIES) 23 MAIN RISKS ASSOCIATED TO THE ACTIVITIES OF ENDESA CHILE 27 SUSTAINABILITY AND THE ENVIRONMENT 31 BOOK VALUE AND ECONOMIC VALUE OF ASSETS 32 OPERATING INCOME BY SUBSIDIARY 33 MAIN PHYSICAL FIGURES OF CHILEAN COMPANIES 34 MAIN PHYSICAL FIGURES OF CONSOLIDATED COMPANIES 35 MAIN PHYSICAL FIGURES OF NON-CONSOLIDATED BRAZILIAN COMPANIES 36 MARKET INFORMATION 37 CONFERENCE CALL INVITATION 40 6 PRESS RELEASE YE 2012 General Information (Santiago, Chile, Wednesday 30, January 2013) – Endesa Chile (NYSE: EOC), announced today its consolidated financial results for the twelve-month period ended December 31, 2012. All figures are in Chilean pesos (Ch$) and in accordance with International Financial Reporting Standards (IFRS). Variations refer to the period between December 31, 2011 and December 31, 2012. Figures as of December 31, 2012 are additionally translated into US dollars, merely as a convenience translation, using the exchange rate of US$1 Ch$ 479.96 as of December 31, 2012 for the Balance Sheet, and the average exchange rate for the period of US$1 Ch$ 486.59 for the Income Statement, Cash Flow Statements, Capex and Depreciation values. Endesa Chile’s consolidated financial statements for such period include all of its Chilean subsidiaries (*), as well as its jointly-controlled companies or affiliates (GasAtacama, HidroAysén and Transquillota), Argentine subsidiaries (Hidroeléctrica El Chocón S.A. and Endesa Costanera S.A.), its Colombian subsidiary (Emgesa S.A. E.S.P.) and its Peruvian subsidiary (Edegel S.A.A.). In the following pages you will find a detailed analysis of financial statements, and a brief explanation for most important variations and comments on main items in the P&L and Cash Flow Statements compared to the information as of December 31, 2011. * Endesa Chile’s subsidiaries in Chile are Endesa Eco, Celta, Pehuenche, San Isidro (merger between San Isidro and Pangue), Ingendesa, Enigesa and Túnel El Melón. Simplified Organizational Structure 7 PRESS RELEASE YE 2012 Consolidated Income Statement Analysis Net Income Net Income attributable to Endesa Chile’s shareholders in 2012 was Ch$234,335 million, representing a 47.6% decrease over 2011, which was Ch$ 446,874 million. Table 1 CONSOLIDATED INCOME STATEMENT (Million Ch$) (Thousand US$) Var 2012 - 2011 Chg % Sales 2,387,451 2,301,821 (85,630) (3.6%) 4,730,515 Energy sales 2,333,548 2,224,687 (108,861) (4.7%) 4,571,995 Other sales 10,642 9,891 (751) (7.1%) 20,328 Other services 43,261 67,243 23,982 55.4% 138,192 Other operating income 17,039 67,565 50,526 296.5% 138,854 Revenues 2,404,490 2,369,386 (1.5%) 4,869,369 Energy purchases (262,755) (308,298) (45,543) (17.3%) (633,589) Fuel consumption (707,141) (750,782) (43,641) (6.2%) (1,542,947) Transportation expenses (194,069) (228,717) (34,649) (17.9%) (470,041) Other variable costs (53,295) (40,905) 12,390 23.2% (84,064) Procurements and Services (9.2%) Contribution Margin 1,187,230 1,040,684 (12.3%) 2,138,728 Other work performed by entity and capitalized 10,598 12,763 2,165 20.4% 26,230 Employee benefits expense (80,389) (106,975) (26,586) (33.1%) (219,847) Other fixed operating expenses (143,548) (112,622) 30,926 21.5% (231,451) Gross Operating Income (EBITDA) 973,890 833,850 (14.4%) 1,713,659 Depreciation, Amortization and Reversal of impairment profit (185,920) (201,640) (15,720) (8.5%) (414,395) Operating Income 787,971 632,209 (19.8%) 1,299,265 Net Financial Income (20.4%) Financial income 28,039 14,922 (13,117) (46.8%) 30,667 Financial costs (137,535) (149,225) (11,690) (8.5%) (306,675) Gain (Loss) for indexed assets and liabilities (5,333) (991) 4,342 81.4% (2,037) Foreign currency exchange differences, net (6,467) (10,740) (4,273) (66.1%) (22,072) Share of profit (loss) of associates accounted for using the equity method 123,033 116,945 (4.9%) 240,336 Negative consolidation differences - Net Income From Other Investments 1,038 657 (36.7%) 1,351 Net Income From Sale of Assets 973 735 (237) (24.4%) 1,511 Other non operational expenses - Net Income before Taxes 791,719 604,513 (23.6%) 1,242,346 Income Tax (210,565) (185,470) 25,094 11.9% (381,163) Net Income 581,155 419,043 (27.9%) 861,182 Owners of parent 446,874 234,335 (47.6%) 481,587 Non-controlling interest 134,281 184,708 50,427 37.6% 379,596 Earning per share (Ch$ /share and US$ / ADR) 54.5 28.6 (47.6%) 1.8 Operating Income Operating Income reached Ch$ 632,209 million in 2012, 19.8% lower than Ch$787,971 million reported in 2011, mainly explained by a lower average energy sales price, higher energy purchases of Ch$ 45,543 million, higher fuel costs of Ch$ 43,641 million, and higher transportation costs of Ch$ 34,649 million. This was partially offset by lower other variable costs of Ch$ 12,390 million and lower Other Fixed Operating Expenses of Ch$ 30,926 million, which reflects the negative impact of the one-time effect of the reform on the Equity Tax imposed by the Colombian government, accounting in the first quarter of 2011 the total amount to be paid in the period 2011-2014. 8 PRESS RELEASE YE 2012 Endesa Chile’s EBITDA, or gross operating income, amounted to Ch$ 833,850 million, representing an 14.4% decrease compared to 2011. This figure does not include the contribution of Endesa Brasil of Ch$ 107,504 million in 2012, which is accounted under equity method. Operating revenues and costs, detailed by business are: Table 2 Chile Argentina Colombia Million Ch$ Chg % Th. US$ Million Ch$ Chg % Th. US$ Million Ch$ Chg % Th. US$ Operating Revenues 1,276,694 1,163,621 (8.9%) 2,391,379 390,136 344,178 (11.8%) 707,326 498,544 580,125 16.4% 1,192,225 % of consolidated 53.1 % 49.1 % 49.1 % 16.2 % 14.5 % 14.5 % 20.7 % 24.5 % 24.5 % Operating Costs (871,459) (981,190) (12.6%) (2,016,461) (359,982) (341,705) 5.1% (702,244) (244,998) (242,474) 1.0% (498,313) % of consolidated 53.9 % 56.5 % 56.5 % 22.3 % 19.7 % 19.7 % 14.0 % Operating Income 405,235 182,431 (55.0%) 374,917 30,154 2,473 (91.8%) 5,082 253,546 337,651 33.2% 693,913 Peru Consolidated Million Ch$ Chg % Th. US$ Million Ch$ Chg % Th. US$ Operating Revenues 239,841 282,124 17.6% 579,798 2,404,490 2,369,386 (1.5%) 4,869,368 % of consolidated 10.0 % 11.9 % 11.9 % 100.0 % 100.0 % 100.0 % Operating Costs (135,357) (181,226) (33.9%) (372,441) (1,616,519) (1,737,176) (7.5%) (3,570,102) % of consolidated 8.4 % 10.4 % 10.4 % 100.0 % 100.0 % 100.0 % Operating Income 104,484 100,898 (3.4%) 207,357 787,971 632,210 (19.8%) 1,299,266 Net Financial Result The company’s net financial expense totaled Ch$ 146,034 million, 20.4% higher than Ch$ 121,295 million reported in 2011. This variation is explained by higher interest expenses of Ch$ 11,690 million, an exchange difference loss increased by Ch$ 4,273 million, lower financial income of Ch$ 13,117 million, partly offset by a gain for indexed assets and liabilities of Ch$ 4,342 million. Other Results and Taxes Share of Profit of Associates amounted to Ch$ 116,945 million in 2012, decreasing by 4.9% compared to the previous year. This result mainly reflects the proportional participation in the results of the associate company Endesa Brasil, whose contribution totaled Ch$107,504 million. Income taxes declined by 11.9%, equivalent to Ch$ 25,094 million, when compared to 2011. 9 PRESS RELEASE YE 2012 Consolidated Balance Sheet Analysis Assets Table 3 ASSETS (Million Ch$) (Thousand US$) As of Dec 31, 2011 As of Dec 31, 2012 Var 2012 - 2011 Chg % As of Dec 31, 2012 CURRENT ASSETS Cash and cash equivalents 421,282 276,795 (144,488) (34.3%) 576,704 Other current financial assets 914 25,120 24,206 2647.7% 52,337 Other current non-financial assets 17,192 20,067 2,875 16.7% 41,809 Trade and other current receivables 296,147 230,398 (65,749) (22.2%) 480,036 Accounts receivable from related companies 83,101 61,580 (21,521) (25.9%) 128,302 Inventories 55,904 65,658 9,754 17.4% 136,800 Current tax assets 85,515 155,369 69,854 81.7% 323,712 Total Current Assets (13.0%) 1,739,699 NON-CURRENT ASSETS Other non-current financial assets 13,599 33,403 19,804 145.6% 69,595 Other non-current non-financial assets 1,463 1,965 502 34.3% 4,095 Trade accounts receivables and other receivables, net 151,609 146,964 (4,645) (3.1%) 306,201 Investment accounted for using equity method 582,199 586,320 4,121 0.7% 1,221,601 Intangible assets other than goodwill 45,680 55,919 10,239 22.4% 116,507 Goodwill 106,399 101,760 (4,639) (4.4%) 212,018 Property, plant and equipment, net 4,603,903 4,659,461 55,558 1.2% 9,708,019 Deferred tax assets 97,107 67,913 (29,194) (30.1%) 141,497 Total Non-Current Assets 51,746 0.9% TOTAL ASSETS 6,562,013 6,488,690 (1.1%) Company’s Total Assets declined by Ch$ 73,323 million as of December 2012, compared to December 2011, mainly due to: Ø Current assets decreased by Ch$ 125,069 million, equivalent to a 13.0% reduction mostly due to: v Decrease of Ch$ 144,488 million in cash and cash equivalents, mainly due to lower certificates of deposit and Endesa Chile’s covenants of Ch$ 187,444 million, partly offset by a higher operating income and dividend payment collection in Emgesa of Ch$ 51,513 million. v Reduction in trade receivables and other account receivables for a total amount of Ch$ 65,749 million. v Decrease in accounts receivables from related companies of Ch$ 21,521 million. v Partly offset by an increase in the inventories account of Ch$ 9,754 million, and in current tax assets of Ch$ 69,854. Ø Non-current assets increased by Ch$ 51,746 million, mainly explained by: v Increase of Ch$ 55,558 million in property, plant and equipment, mainly due to higher investments during the period of Ch$ 289.199, partially offset by Ch$ 186,803 million in depreciation, negative conversion effects of Ch$ 39,164 million and impairment profits in Celta of Ch$ 12,578. v Increase in other non current financial assets of Ch$ 19,804 million, explained by financial derivatives. v This was partly offset by a decrease in deferred tax assets of Ch$ 29,194 million. 10 PRESS RELEASE YE 2012 Liabilities and Shareholder’s Equity Table 4 LIABILITIES AND SHAREHOLDERS' EQUITY (Million Ch$) (Thousand US$) As of Dec 31, 2011 As of Dec 31, 2012 Var 2012 - 2011 Chg % As of Dec 31, 2012 CURRENT LIABILITIES Other current financial liabilities 305,558 413,107 107,549 35.2% 860,711 Trade and other current payables 357,781 330,840 (26,941) (7.5%) 689,307 Accounts payable to related companies 135,386 213,600 78,214 57.8% 445,037 Other current provisions 36,861 39,825 2,964 8.0% 82,975 Current tax liabilities 92,176 79,764 (12,412) (13.5%) 166,189 Other current financial liabilities 9,467 8,362 (1,105) (11.7%) 17,423 TOTAL CURRENT LIABILITIES 148,269 15.8% NON-CURRENT LIABILITIES Other financial liabilities 1,728,094 1,525,652 (202,442) (11.7%) 3,178,706 Other non-current provisions 12,302 19,594 7,292 59.3% 40,824 Deferred tax liability 338,889 331,894 (6,995) (2.1%) 691,504 Provisions for employee benefits non-current 36,569 39,799 3,230 8.8% 82,922 Other non-current non-financial liabilities 67,790 51,609 (16,181) (23.9%) 107,528 TOTAL NON-CURRENT LIABILITIES (9.9%) EQUITY issued capital 1,331,714 1,331,714 - 0.0% 2,774,636 earnings 1,636,788 1,709,376 72,588 4.4% 3,561,496 Share premium 206,009 206,009 - 0.0% 429,220 other reserves (615,972) (705,856) (89,884) (14.6%) (1,470,656) Equity attributable to owners of parent 2,558,538 2,541,242 (0.7%) 5,294,696 Non-controlling 882,602 893,401 10,799 1.2% 1,861,407 TOTAL EQUITY (0.2%) TOTAL EQUITY AND LIABILITIES 6,562,013 6,488,690 (1.1%) Company’s Total Liabilities declined by Ch$ 73,323 million compared to December 2011, mainly as a consequence of: Ø Non-current liabilities decreased by Ch$ 215,096 million, equivalent to 9.9%, mostly owing to: v Decrease in other non-current financial liabilities of Ch$ 202,442 million, mainly due to the transfer from long-term to short-term in UF bonds and dollar bonds under note 144-A of Ch$ 286,936 million and a decrease of Ch$ 45,398 million due to foreign exchange conversion. In Endesa Costanera a decreased by Ch$ 49,749 million due to the transfer to short-term debt with Mitsubishi. In Edegel a decrease of Ch$ 30,399 million, mainly explained by foreign exchange conversion of Ch$ 9,693 million and transfers to the short-term of loans, bonds, and leasing of Ch$ 20,849 million. This was partially offset by the transfer to long-term of a syndicated loan of Ch$ 82,656 million in Emgesa, bond issue for El Quimbo project of Ch$ 135,502 million and exchange conversion differences of Ch$ 8,864 million. v Decrease in other non-current non-financial liabilities of Ch$ 16,181 million, mainly due to Emgesa third installment payment of equity tax for Ch$ 10,460 million, an obligation of GasAtacama with AFIP in Argentina of Ch$ 1,925 million, and the transfer of the LTSA Mitsubishi contract to the short-term in San Isidro, which was payed in the last quarter. v Decrease in deferred tax liability for Ch$ 6,995 million. 11 PRESS RELEASE YE 2012 v This was offset by an increase in the Other non current account, due to the recognition of provisions for the dismantling of power plants of Endesa Chile for Ch$ 5,089 million. Ø Current liabilities rose by Ch$ 148,269 million, equivalent to 15.8%, primarily explained by: v An increase in other current financial liabilities of Ch$ 107,549 million, mainly in Endesa Chile due to the transfer from the long-term to the short-term of UF bonds of Ch$ 90,134 million, dollar bonds under note 144-A of Ch$ 192,100 million, and accrual of interest of Ch$ 53,452 million, offset by interest payments and bank loans of Ch$ 56,221 million, and the prepayment of F and K series bonds of Ch$ 121,210 million. An increase in Endesa Costanera of Ch$ 45,095 million mainly due to the transfer of long-term debt with Mitsubishi and Crédito Suisse of Ch$ 51,409 million to the short-term, foreign exchange difference of Ch$ 5,739 million and negative conversion difference of Ch$ 16,319 million,offset by a decrease in Emgesa of Ch$ 82,656 million due to the transfer to the long-term of a syndicated loan. v An increase in ​​ accounts payable to related companies of Ch$ 78,214 million. v Offset by a decrease in trade and other accounts payable and current tax liabilities of Ch$ 39,353 million. Ø Equity decreased by Ch$ 6,496 million compared to December 2011. The controllers’ equity decreased by Ch$ 17,296 million mainly explained by the booking of both minimum dividend for 2012 and final dividend for 2011 of Ch$ 159,675 million, coupled with the conversion reserve decline of Ch$ 119,074 million. This was partly offset by the result for the period of Ch$234,335 million and a rise of hedging reserve of Ch$ 30,382 million. Ø Minority interest increased by Ch$ 10,799 million due to the minorities’ result of Ch$ 184,708 million, offset by the booking of both minimum and final dividends of Ch$ 167,164 million. Debt Maturity with Third Parties Table 5 (Thousand US$) Balance TOTAL Chile Endesa Chile (*) 667,926 140,496 219,895 15,688 12,647 927,897 1,984,549 Argentina 0 0 0 Costanera 193,728 12,594 0 0 0 0 206,322 Chocón 36,030 23,483 7,144 0 0 0 66,657 Hidroinvest 275 0 0 0 0 0 275 Peru Edegel 53,870 53,803 36,219 59,864 49,675 82,884 336,314 Colombia 0 Emgesa 0 80,114 164,383 22,999 119,140 1,098,896 1,485,531 TOTAL Table 5.1 (Million Ch$) Balance TOTAL Chile Endesa Chile (*) 320,578 67,433 105,541 7,530 6,070 445,354 952,504 Argentina 0 0 0 Costanera 92,982 6,045 0 0 0 0 99,026 Chocón 17,293 11,271 3,429 0 0 0 31,993 Hidroinvest 132 0 0 0 0 0 132 Peru Edegel 25,855 25,823 17,383 28,732 23,842 39,781 161,417 Colombia 0 Emgesa 0 38,452 78,897 11,038 57,182 527,426 712,995 TOTAL 12 PRESS RELEASE YE 2012 Evolution Of Key Financial Ratios Table 6 Indicator Unit Var 2012 - 2011 Chg % Liquidity Times 0.77 1.02 (0.25) (24.5%) Acid-test * Times 0.70 0.96 (0.26) (27.1%) Working capital Million Ch$ (250,512) 22,826 (273,338) (1197.5%) Working capital Thousand US$ (521,943) 47,558 (569,502) (1197.5%) Leverage ** Times 0.89 0.91 (0.02) (2.2%) Short-term debt % 35.5% 30.0% 5.5% 18.3% Long-term debt % 64.5% 70.0% -5.5% (7.9%) * (Current assets net of inventories and prepaid expenses) / Current liabilities ** Total debt / (equity + minority interest) Table 6.1 Indicator Unit Var 2012 - 2011 Chg % Financial expenses coverage* Times 5.18 6.52 (134.0%) (20.6%) Op. income / Op. rev. % 26.7% 32.8% (6.1%) (18.6%) ROE ** % 9.2% 18.1% (8.9%) (49.3%) ROA ** % 6.4% 9.2% (2.8%) (30.4%) * EBITDA / (Financial expenses + Income (Loss) for indexed assets and liabilities + Foreign currency exchange differences, net) ** Annualized figures Liquidity index as of December 2012 was 0.77 times, a 24.5% decrease compared to December 2011. Nevertheless, this ratio shows the Company’s solid liquidity position, meeting its obligations with banks, financing its investments with cash surpluses, and reflecting a satisfactory debt repayment schedule. Acid-test ratio reached 0.70 times, a 27.1% decline over December 2011, basically explained by a decrease in current assets, regarding cash and cash equivalents, coupled with a rise in current liabilities in other current financial liabilities and accounts payable to related companies. Leverage ratio was 0.89 times as of December 2012, reflecting a 2.2% decline compared with December 2011. 13 PRESS RELEASE YE 2012 Consolidated Statements of Cash Flows Analysis Table 7 CASH FLOW (Million Ch$) (Thousand US$) Var 2012 - 2011 Chg % Cash flows from (used in) operating activities Collection classes provided by operating activities Proceeds from sales of goods and services 2,504,062 2,557,471 53,410 2.1% 5,255,906 Cash receipts from royalties, fees, commissions and other revenue - Receipts from premiums and claims, annuities and other benefits from policies written - Other cash receipts from operating activities 7,361 62,203 54,841 745.0% 127,834 Types of payments Payments to suppliers for goods and services (1,434,236) (1,553,990) (119,754) (8.3%) (3,193,633) Payments to and on behalf of employees (72,062) (106,519) (34,457) (47.8%) (218,909) Payments for premiums and claims, annuities and other policy benefits underwritten (5,126) (7,661) (2,534) (49.4%) (15,744) Other payments for operating activities (27,518) (40,480) (12,962) (47.1%) (83,191) Income taxes refunded (paid) (232,152) (213,483) 18,668 8.0% (438,734) Other inflows (outflows) of cash (55,223) (143,283) (88,060) (159.5%) (294,463) Net cash flows from (used in) operating activities 685,106 554,258 (19.1%) 1,139,065 Cash flows from (used in) investing activities Loans to related parties (35,528) (2) 35,526 (100.0%) (4) Proceeds from sale of property, plant and equipment 4,809 755 (4,053) (84.3%) 1,553 Purchases of property, plant and equipment (266,668) (261,759) 4,908 1.8% (537,946) Purchases of intangible assets (3,940) (112) 3,828 97.2% (231) Proceeds from other long term assets 41 47 5 13.2% 96 Dividends received 100,121 10,899 (89,222) (89.1%) 22,398 Interest received 6,139 7,054 915 14.9% 14,496 Other inflows (outflows) of cash - (15,049) (15,049) (30,927) Net cash flows from (used in) investing activities (32.4%) Cash flows from (used in) financing activities Total loan amounts 219,434 233,456 14,023 6.4% 479,781 Proceeds from long-term loans 219,434 229,377 9,943 4.5% 471,397 Proceeds from short-term loans - 4,079 4,079 8,384 Loans from related parties 44,161 210,997 166,836 377.8% 433,623 Loan Payments (149,316) (255,656) (106,340) (71.2%) (525,404) Payments of finance lease liabilities (8,811) (7,522) 1,289 14.6% (15,460) Repayment of loans to related parties (34,110) (100,717) (66,607) (195.3%) (206,985) Dividends paid (368,223) (380,333) (12,110) (3.3%) (781,629) Interest paid (109,669) (125,167) (15,498) (14.1%) (257,233) Other inflows (outflows) of cash (10,019) (13,576) (3,557) (35.5%) (27,901) Net cash flows from (used in) financing activities (5.3%) Net increase (decrease) in cash and cash equivalents, before the effect of changes in the exchange rate 73,526 (293.7%) Effects of changes in the exchange rate on cash and cash equivalents Effects of changes in the exchange rate on cash and cash equivalents 14,487 (2,059) (16,546) (114.2%) (4,231) Increase (decrease) in cash and cash equivalents 88,012 (264.2%) Cash and cash equivalents at beginning of period 333,270 421,282 88,012 26.4% 865,785 Cash and cash equivalents at end of period 421,282 276,795 (34.3%) 568,846 The company generated a net negative cash flow of Ch$142,429 million in the period, which can be broken down as follows: Operating activities generated a positive cash flow of Ch$ 554,258 million, representing a 19.1% decrease compared to 2011. This cash flow comprised mainly cash receipts from sales of goods and services of Ch$ 2,557,471 million, offset by goods and services payments of Ch$ 1,553,990 million, and tax payments of Ch$ 213,483 million. 14 PRESS RELEASE YE 2012 Investing activities generated a negative flow of Ch$ 258,168 million, mainly resulting from acquisitions of property, plant and equipment for Ch$ 261,759 million. Financing activities generated a negative flow of Ch$ 438,519 million. This was mainly generated by dividends paid for Ch$380,333 million, interest payments for Ch$ 125,167 million, and loan repayments and financial leasing for Ch$263,179 million, partially offset by the collection of loans to related companies and third parties for Ch$ 444,453 million. Cash Flow Received From Foreign Subsidiaries by Endesa Chile Table 8 Foreign Cash Flow Interest Received Dividends Received Capital Reductions Others Total Cash Received (Thousand US$) 2011 2012 2011 2012 2011 2012 2011 2012 2011 2012 Argentina 1,503 0 0 0 102 0 0 0 1,605 0 Peru 0 0 50,883 43,149 0 0 0 0 50,883 43,149 Brazil 0 0 178,626 6,322 0 0 0 0 178,626 6,322 Colombia 0 0 11,831 85,038 0 0 0 0 11,831 85,038 Others* 4,969 1,746 0 0 0 0 36,500 11,000 41,469 12,746 Total 0 (*) Interest paid by jointly-controlled company Atacama Finance Capex and Depreciation Table 9 Payments for Additions of Fixed Assets Depreciation Million Ch$ Thousand US$ Million Ch$ Thousand US$ Endesa Chile 116,857 60,395 124,119 47,610 53,004 108,929 Endesa Eco 2,637 1,941 3,989 7,090 7,379 15,165 Pehuenche 210 460 945 8,531 8,568 17,608 San Isidro 6,206 6,653 13,673 8,475 10,576 21,735 Pangue 181 67 138 3,874 1,291 2,653 Celta 1,506 4,797 9,858 2,802 2,823 5,802 Enigesa 11 38 78 267 89 183 Ingendesa - - - 85 16 33 Túnel El Melón 31 143 294 53 53 109 EASA 33,878 21,985 45,182 16,076 22,694 46,639 Emgesa 86,834 149,332 306,895 36,239 37,419 76,900 Generandes Perú 14,953 12,485 25,658 36,580 38,739 79,613 Transquillota 946 31 64 337 344 707 Hidroaysén 6,335 2,734 5,619 47 47 97 Gas Atacama 660 1,520 3,124 5,542 5,482 11,266 Total 266,668 261,759 537,946 172,952 186,803 383,902 15 PRESS RELEASE YE 2012 Argentina Operating income decreased by Ch$ 27,681 million during 2012 primarily resulting from a 11.8% decrease in revenues as a result of a lower operating and labor costs recognition, and lower capacity payment in Endesa Costanera, explained by the non renewal of the agreement between the Ministry of Energy and the generation companies of the MEM system formalized in November 2010. Payroll expenses increased by Ch$ 3,396 million in 2012 primarily due to union negotiations and increased staffing in Endesa Costanera. This was partially offset by an increase of Ch$ 852 million in El Chocón revenues due to higher physical sales in the spot market resulting from increased hydro generation in the period, coupled with lower fuel costs of Ch$ 27,834 million in Endesa Costanera due to lower generation with gasoil. Since the aforementioned, EBITDA from operations in Argentina totaled Ch$ 25,166 million, 45.6% lower regarding 2011, while Endesa Costanera EBITDA went from a gain of Ch$ 19,735 million in 2011 to a loss of Ch$ 1,981 million in 2012. This was partially offset by the 3.3% increase in El Chocón’s EBITDA, which totaled Ch$ 27,451 million in 2012. Table 10 (Million Ch$) (Thousand US$) Argentina Var 2012 - 2011 Chg % Operating Revenues 390,136 344,178 (45,958) (11.8%) 707,326 Procurements and Services (315,717) (282,316) 33,401 10.6% (580,193) Contribution Margin 74,418 61,862 (16.9%) 127,134 Other Costs (28,188) (36,696) (8,508) (30.2%) (75,414) Gross Operating Income (EBITDA) 46,230 25,166 (45.6%) 51,719 Depreciation and Amortization (16,076) (22,694) (6,617) (41.2%) (46,638) Operating Income 30,154 2,473 (91.8%) 5,081 Table 10.1 Argentina Var 2012 - 2011 Chg % GWh Produced 10,801 11,289 488 4.5% GWh Sold 11,381 11,852 471 4.1% Market Share * 9.8% 9.8% (0.01) pp. (*): As a percentage of total sales of the system The net effect of translating the financial statements from Argentine pesos to Chilean pesos in both periods led to a 8.6% decrease in Chilean pesos in 2012, when compared to 2011. Endesa Costanera Table 10.2 Endesa Costanera Million Ch$ Thousand US$ Var 2012 - 2011 Chg % Operating Revenues 341,824 295,140 (46,684) (13.7%) 606,547 Procurements and Services (298,842) (268,169) 30,673 10.3% (551,119) Contribution Margin 42,982 26,971 (37.3%) 55,428 Other Costs (23,247) (28,952) (5,705) (24.5%) (59,500) Gross Operating Income (EBITDA) 19,735 (110.0%) Depreciation and Amortization (13,256) (20,107) (6,851) (51.7%) (41,322) Operating Income 6,480 (440.9%) Figures may differ from those accounted under Argentine GAAP. 16 PRESS RELEASE YE 2012 Table 10.3 Endesa Costanera Var 2012 - 2011 Chg % GWh Produced 8,397 8,488 91 1.1% GWh Sold 8,493 8,655 161 1.9% Market Share * 7.3% 7.1% (0.16) pp. (*): As a percentage of total sales of the system El Chocón Table 10.4 El Chocón Million Ch$ Thousand US$ Var 2012 - 2011 Chg % Operating Revenues 48,341 49,193 852 1.8% 101,097 Procurements and Services (16,876) (14,147) 2,729 16.2% (29,074) Contribution Margin 31,466 35,046 3,580 11.4% 72,024 Other Costs (4,903) (7,595) (2,693) (54.9%) (15,609) Gross Operating Income (EBITDA) 26,563 27,451 888 3.3% 56,415 Depreciation and Amortization (2,821) (2,586) 234 8.3% (5,315) Operating Income 23,742 24,865 1,122 4.7% 51,100 Figures may differ from those accounted under Argentine GAAP. Table 10.5 El Chocón Var 2012 - 2011 Chg % GWh Produced 2,404 2,801 397 16.5% GWh Sold 2,888 3,197 309 10.7% Market Share * 2.5% 2.6% 0.15 pp. (*): As a percentage of total sales of the system Most important changes in the market · Energy demand in 2012 was 121,311 GWh, representing a 4.2% increase compared to 2011 (116,418 GWh). Market Risk Analysis · Hydrological Situation: As of December, 2012, El Chocón reservoir marked a depth of 374.9 m. above sea level (asl) (equivalent to 761 GWh stored, 46% of the reservoir’s capacity), which is below the 1,385 m.asl recorded as of December, 2011. The water flows in Comahue basin averaged around 65% of the historic average (dry condition) during 2012. · Market prices in Argentina are limited to Ar$120 per MWh in accordance with Resolution SE-240 of 2003. The average market price for year 2012 was Ar$119.8 per MWh (approx. US$24.4 per MWh). Investments · Since 2010, Endesa Costanera has focused on obtaining resources from local authorities, in order to improve the operation of its steam turbines of the Costanera plant. Accordingly, a technical improvement assessment and an economic evaluation were developed. In May 2012, both the offer and the proposal of Endesa Costanera were sent to the Secretariat of Energy. On September 23, 2012, a memorandum of understanding with the Secretariat of Energy was signed in order to carry out works to improve the generation facilities, and both parts are currently working on the contract for implementing this agreement. Moreover, the company continues to work with the winning bidder preparing the final technical document and also evaluating a draft contract. With this initiative and others that are currently being developed, Endesa Costanera will contribute significantly to ensure the energy supply in the central area of Buenos Aires. 17 PRESS RELEASE YE 2012 Chile Lower revenues of Ch$ 113,073 million during 2012 were primarily due to a 11.9% reduction in average energy sales price as a result of reduced contracts indexing to marginal cost in Chile, coupled with the absence of RM88 revenues (Ch$ 68,340 million in 2011). Additionally, physical energy sales decreased by 3.6% as a result of the end of GasAtacama’s contracts and reduced hydro availability. This was partially offset by the agreed compensation with the insurance company for loss of profits of Ch$ 55,057 million as a result of the incident of February 27, 2010. In addition, there were higher fuel costs of Ch$ 53,099 million due primarily to increased LNG generation, coupled with higher transportation costs of Ch$ 31,731 million explained by higher toll costs related to the drought in the central-south zone of the country. Energy purchases costs increased by Ch$ 11,349 million due to higher energy purchase prices in the spot market. Since this, operating income decreased by 55.0%, totaling Ch$ 182,431 million, while EBITDA of the business in Chile reached Ch$ 292,702 million in 2012, representing a decrease of 40.9% compared to the previous year. Table 11 (Million Ch$) (Thousand US$) Chile Var 2012 - 2011 Chg % Operating Revenues 1,276,694 1,163,621 (113,073) (8.9%) 2,391,379 Procurements and Services (679,807) (764,228) (84,421) (12.4%) (1,570,580) Contribution Margin 596,888 399,393 (33.1%) 820,799 Other Costs (101,261) (106,691) (5,430) (5.4%) (219,262) Gross Operating Income (EBITDA) 495,627 292,702 (40.9%) 601,537 Depreciation and Amortization (90,392) (110,271) (19,879) (22.0%) (226,621) Operating Income 405,235 182,431 (55.0%) 374,917 EBITDA Margin 38.8% 25.2% Operating Margin 31.7% 15.7% Table 11.1 Chile Var 2012 - 2011 Chg % GWh Produced 20,722 20,194 (527) (2.5%) GWh Sold 22,070 21,277 (793) (3.6%) Market Share * 38.0% 34.8% (3.19) pp. (*): As a percentage of total sales of the system Most important changes in the market · Changes in energy sales: Total energy sales in Chile (SIC + SING) were 61,118 GWh during 2012, representing a 5.2% growth compared to 2011. Market risk analysis · From April to December 2012, the hydrological situation showed a 90.4% surplus probability of affluent energy, which places it as a dry year (69.9% surplus probability of affluent energy in the same period of 2011). · The average spot energy price on the SIC, measured at Alto Jahuel 220 kV, moved from US$ 199.0 per MWh in 2011 to US$194.7 per MWh in 2012, with a slight decrease of 2.2%. 18 PRESS RELEASE YE 2012 · On January 1 st , 2013, reservoir levels accumulated approximately 2,391 GWh of energy equivalent, showing a 38% decrease compared to January 1 st , 2012, (1,454 GWh less). With respect to the maximum energy storage, the system’s reservoirs level is in the range of 20%. Investments · Regarding our Coal fired power plant Bocamina II plant in the Bio Bio Region in Chile, please be informed about the following: After some disagreements with the local community, and once that the damages from the earthquake on February 27, 2010, were repaired, the unit was finally synchronized to the SIC reaching 350 MW and its commercial operation started on October 29, 2012. On the other hand, the company is working on the new EIA to declare project modifications, as to increase the installed capacity of 370 MW (project optimization) and other commitments with the community as acoustic relievers and pedestrian access to the waterfront, which resolutions are expected during 2013. · Among the projects that Endesa Chile is studying, is the HidroAysén project. The project consists in the construction of a hydroelectric complex of 2,750 MW, whose average generation would reach 18,430 GWh/year. The Aysén Region Environmental Evaluation Committee approved the project’s environmental impact assessment on May 9, 2011. The administrative procedure will be completed within the next few months with resolution of the Committee of Ministers on complaints to the Environmental Qualification Resolution submitted by the evaluation process participants. 19 PRESS RELEASE YE 2012 Colombia Operating income from our operations in Colombia grew by 33.2% totaling Ch$ 337,651 million in 2012, mainly explained by higher revenues of Ch$ 81,581 million due to a 7.9% rise in physical sales due to a higher hydro generation, and a 8.3% increase in the average energy sales price in pesos due to a higher energy spot price recorded since August 2012. Operating income was also favored by the one-time effect of the equity tax reform in Colombia which implied booking a total amount of Ch$ 43,533 million as other fixed operating costs during the first quarter of 2011. These factors were partly offset by higher energy purchases costs of Ch$ 19,705 million due to higher energy purchase price in the spot market, and higher fuel costs of Ch$ 12,269 million primarily related to higher back-up fuel supply requested by the authorities on the occasion of the Cumbre de Las Americas held in Cartagena in the first quarter of 2012. EBITDA, or gross operating income, in Colombia, increased by 29.3% compared to 2011, reaching a total of Ch $ 376,145 million in 2012. Table 12 (Million Ch$) (Thousand US$) Colombia Var 2012 - 2011 Chg % Operating Revenues 498,544 580,125 81,581 16.4% 1,192,226 Procurements and Services (134,852) (171,063) (36,212) (26.9%) (351,556) Contribution Margin 363,692 409,062 45,370 12.5% 840,670 Other Costs (72,868) (32,917) 39,951 54.8% (67,648) Gross Operating Income (EBITDA) 290,824 376,145 85,320 29.3% 773,022 Depreciation and Amortization (37,279) (38,494) (1,215) (3.3%) (79,109) Operating Income 253,546 337,651 84,105 33.2% 693,913 EBITDA Margin 58.3% 64.8% Operating Margin 50.9% 58.2% Table 12.1 Colombia Var 2012 - 2011 Chg % GWh Produced 12,090 13,294 1,204 10.0% GWh Sold 15,112 16,304 1,193 7.9% Market Share * 18.8% 19.2% 0.45 pp. (*): As a percentage of total sales of the system The net effect of translating the financial statements from Colombian pesos to Chilean pesos in both periods was positive, resulting in a 3.4% increase in Chilean pesos in 2012, when compared to 2011. Most important changes in the market · Accumulated demand for 2012 was 59,350 GWh, which represents an increase of 3.8% compared to 2011 (57,150 GWh). Market risk analysis · During 2012, the contributions of the SIN were 103.8% with respect to the historic average (normal); nevertheless during the forth quarter of 2012, the contributions of the SIN were 77.5% with respect to the historic average (dry); those of Guavio were 105.8% (normal), those of Betania were 101.2% (normal) and those of the power plants of the Bogotá River chain were 146.0% (humid). The level of the most representative reservoir for Endesa Chile (Guavio) was at 68.0% of its maximum capacity as of December 31, 2012, equivalent to 1,435 GWh (580 GWh below the level at the same date in 2011). During the second half of 2012, there was a perception in the market regarding a possible arrival of El Niño phenomenon, which was based on an increase in the temperature of the ocean surface. This led to a stock energy price increase since August 2012. 20 PRESS RELEASE YE 2012 · Spot price: The average monomic exchange price for 2012 was Col$115.9 per kWh (approx. US$ 64.3 per MWh), which represents a 54.1% increase when compared to the previous year (Col$75.2 per kWh). Investments In Colombia, in the department of Huila, El Quimbo hydroelectric plant of Emgesa is being constructed, with an installed capacity of 400 MW and with the obligation to supply energy of up to 1,650 GWh/year. The contract has a 20-year term, starting in December 2014. On September 30, 2012, the construction of the bridge over the Paez river was completed, being operative to transport materials, and on November 2, the final diversion works of the river Magdalena ended. Regarding the equipment contract, on December 3, 2012, the first supplies corresponding to construction parts for the turbine of the first unit were received. 21 PRESS RELEASE YE 2012 Peru Operating income totaled Ch$ 100,898 million in 2012, reflecting a decrease of 3.4% regarding the previous year, mainly due to a one-time effect on payroll expenses recorded in June 2011, which meant to reclassify a provision of profit sharing for workers, creating a one-time benefit on payroll expenses of Ch$ 14,572 million. Additionally, there were higher energy purchases costs of Ch$ 14,743 million in 2012 due to higher physical energy purchases in the spot market to supplement the plant maintenances, coupled with higher fuel costs of Ch$ 6,107 million partly due to increased diesel generation as a result of dual gas units maintenances. These factors were partially offset by a 17.6% growth in revenues primarily explained by a 15.3% growth in the average energy sales price due to higher contract prices as a result of indexing to fuel prices and to a higher bar price since May 2012. EBITDA of the business in Peru amounted to Ch$ 139,837 million in 2012, representing a decrease of 1.0% compared to 2011. Table 13 (Million Ch$) (Thousand US$) Peru Var 2012 - 2011 Chg % Operating Revenues 239,841 282,124 42,283 17.6% 579,799 Procurements and Services (86,884) (111,095) (24,211) (27.9%) (228,313) Contribution Margin 152,957 171,029 18,072 11.8% 351,486 Other Costs (11,748) (31,193) (19,444) (165.5%) (64,104) Gross Operating Income (EBITDA) 141,209 139,837 (1.0%) 287,381 Depreciation and Amortization (36,724) (38,939) (2,214) (6.0%) (80,024) Operating Income 104,485 100,898 (3.4%) 207,357 EBITDA Margin 58.9% 49.6% Operating Margin 43.6% 35.8% Table 13.1 Peru Var 2012 - 2011 Chg % GWh Produced 9,153 8,740 (413) (4.5%) GWh Sold 9,450 9,587 138 1.5% Market Share * 29.7% 28.5% (1.24) pp. (*): As a percentage of total sales of the system The net effect of translating the financial statements from Peruvian sol to Chilean peso in both periods resulted in a 5.0% increase in Chilean pesos in 2012, when compared to 2011. Most important changes in the market · Energy demand during 2012 was 33,636 GWh, representing a 5.9% increase compared to 2011 (31,775 GWh). Market risk analysis · Hydrological risk: Edegel’s total volume stored in lakes and reservoirs at the end of December 2012 was approximately 165.6 million m
